 1                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
 2
 3                        UNITED STATES DISTRICT COURT                   May 21, 2019
 4                       EASTERN DISTRICT OF WASHINGTON                       SEAN F. MCAVOY, CLERK




 5
     TRACI L.,                                       No. 1:18-CV-3185-JTR
 6
 7                        v.                         ORDER GRANTING STIPULATED
 8                                                   MOTION FOR REMAND
     COMMISSIONER OF SOCIAL                          PURSUANT TO SENTENCE FOUR
 9   SECURITY,                                       OF 42 U.S.C. § 405(g)
10
                   Defendant.
11
12         BEFORE THE COURT is the parties’ stipulated motion to remand the
13   above-captioned matter to the Commissioner for additional administrative
14   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 18.
15   Attorney D. James Tree represents Plaintiff; Special Assistant United States
16   Attorney Brett E. Eckelberg represents Defendant. The parties have consented to
17   proceed before a magistrate judge. ECF No. 7. After considering the file and
18   proposed order, IT IS ORDERED:
19         1.     The parties’ Stipulated Motion for Remand, ECF No. 18, is
20   GRANTED. The above-captioned case is REVERSED and REMANDED to the
21   Commissioner of Social Security for further administrative proceedings pursuant to
22   sentence four of 42 U.S.C. § 405(g).
23         On remand, the administrative law judge (ALJ) will hold a de novo hearing,
24   further develop the record as necessary, and issue a new decision. The ALJ shall:
25   (1) further develop the record in order to obtain the documents related to the state
26   agency determination at the reconsideration level and as otherwise needed;
27   (2) reevalaute Plaintiff’s obesity pursuant to Social Security Ruling 02-1p;
28   (3) reassess Plaintiff’s residual functional capacity (RFC) in light of the opinion

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   evidence, including the medical opinion evidence by treating and nontreating
 2   sources; (4) reassess other steps of the sequential evaluation process in light of the
 3   new RFC; and (5) as warranted, obtain evidence from a medical expert and/or a
 4   vocational expert. Plaintiff may present additional testimony and submit additional
 5   evidence.
 6         2.     Judgment shall be entered for PLAINTIFF.
 7         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
 8   STRICKEN AS MOOT.
 9         4.     An application for attorney fees and costs may be filed by separate
10   motion.
11         The District Court Executive is directed to enter this Order, forward copies
12   to counsel, and CLOSE THE FILE.
13         DATED May 21, 2019.
14
15                                _____________________________________
                                            JOHN T. RODGERS
16                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
